Citation Nr: 1204847	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO. 09-37 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to military sexual assault.

2. Entitlement to service connection for a psychiatric disorder, to include PTSD, and to include as secondary to military sexual assault.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral eye disorder. 

4. Whether new and material evidence has been received to reopen a claim for service connection for a stomach disorder, including peptic ulcer disease.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from February 1978 until August 1978, with the Army Reserve National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the Veteran's claims finding that new and material evidence had not been received to reopen claims for service connection for a peptic ulcer disease, claimed as a stomach disorder, an eye condition and posttraumatic stress disorder (PTSD).  The claims have since been transferred to the VARO in New York, New York.   

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). Given the holding in Clemons, the Board has recharacterized the issue of service connection for PTSD to the broader issue of entitlement of service connection for a psychiatric disability, as is reflected on the cover page.

By this decision, the Board is reopening the claim for service connection for the psychiatric disorder.  Adjudication of the claim for service connection for a psychiatric disorder on the merits, and the claims to reopen matters involving the eye disorder and the stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of an April 2005 rating decision, the RO denied claims for service connection for an anxiety/adjustment disorder and PTSD, finding that the Veteran had not reported for his VA examination. With regard to the PTSD claim, the RO also found that the evidence did not support a finding that the claimed stressor occurred and that the available medical evidence was insufficient to confirm a link between his current symptoms and an in-service stressor. 

2. The evidence associated with the claims file since the April 2005 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1. The April 2005 rating decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the April 2005 rating decision is new and material; the claim for entitlement to service connection for a psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service connection for a psychiatric disorder. In view of the Board's decision to reopen that claim, a discussion of VA's duties to notify and assist with regard to that claim is unnecessary.

New and Material Evidence Claim for Service Connection for a Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder (specifically PTSD) that developed due to service. In his November 1979 and July 1996 claims, he indicated he had a nervous condition due to service. In a November 2003 claim, he reported having a panic disorder from trying to perform his duties in service. In August 2004, he claimed to have an anxiety disorder and adjustment disorder due to service, as well as, PTSD. In an April 2, 2004 VA medical record, the Veteran reported that his military trauma involved receiving gang beatings in service.

Under applicable law, service connection is granted if the evidence establishes that coincident with his service, the Veteran incurred a chronic disease or injury, or had a preexisting injury permanently aggravated, in the line of duty of his active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for certain chronic diseases, including psychoses, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection can also be found for any disease diagnosed after discharge, if the evidence establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires: (1) medical evidence of a current disability, (2) medical evidence, or lay testimony in some cases, that the injury or disease was incurred or aggravated during service, and (3) medical evidence of a nexus between the current disability and the in-service injury or disease. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f).

At the time of the last final decision in April 2005, the evidence included service treatment records, VA medical records, private medical records, statements from the Veteran, and various psychiatric diagnoses. In a November 2003 VA psychiatry note, a VA medical provider diagnosed the Veteran with an adjustment disorder with anxious and panic moods and obsessive and compulsive trends. In a December 2003 discharge summary, the VA medical provider diagnosed the Veteran with a panic disorder and personality disorder, not otherwise specified. In an August 2005 VA medical record, it was noted that the Veteran's diagnoses included polysubstance dependence, PTSD, and panic attacks.
 
Not of record at the time of the April 2005 decision was evidence showing that the Veteran's claimed stressors occurred in service. The Veteran did not provide any specific information regarding his stressors directly to the RO. Also not of record was medical evidence relating the Veteran's psychiatric disorder to his service.

In the April 2005 decision, the RO noted that the Veteran had not reported for his VA examination for either his anxiety condition/adjustment disorder or PTSD claim.  The RO denied the claims finding that the evidence of record did not support a finding that the claimed stressor occurred and that the available medical evidence was insufficient to confirm a link between current symptoms and any aspect of service, including an in-service stressor event. 

The Veteran filed to reopen his claim for service connection for PTSD in June 2006. VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356(Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the April 2005 rating decision includes VA medical records that documented the Veteran's continued treatment for a psychiatric disorder. Also added to the claims file since April 2005 is the report of VA examination in December 2007. The December 2007 VA examiner diagnosed the Veteran with PTSD, panic disorder , alcohol abuse, and cocaine dependence.  The examiner stated that if the Veteran's self report of stressors is reliable, it was possible, given his history, that his service may have predisposed him to develop PTSD. The report of a September 2010 VA psychiatric visit indicated that the Veteran was diagnosed with schizoaffective disorder.

The Veteran received another VA examination in November 2010. The November 2010 VA examiner found the Veteran to have PTSD, bipolar disorder, and a panic disorder. The examiner found that the Veteran's PTSD is at least as likely as not a result of experiences perceived as traumatic during his military training. The examiner also found that it was at least as likely as not that the Veteran's experience in the military, for which he has PTSD, also caused stress related to his bipolar disorder with psychotic features. The examiner noted that it was at least as likely as not that the Veteran's PTSD and bipolar disorder were caused by his stress in the military. In June 2011, the November 2010 VA examiner added an addendum to his report. The examiner noted that his initial findings relating the Veteran's psychiatric disorder to service were based on the assumption that the Veteran's self-report was accurate and reliable, but that after reviewing the evidence the examiner was unable to find any specific evidence of the claimed traumatic events and could not resolve the issue of whether the psychiatric disorders were caused by his service without resorting to speculation.

The Board concludes that the evidence received since the last final disallowance of the claim is new, as it has not been previously considered. The evidence is also material because it shows a possible link between the Veteran's psychiatric disorder and service. 

While the claim for service connection is not established, the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim. Here, the new evidence is in the form of a diagnosis of possibly linking his psychiatric disorder to service, if the Veteran's claimed stressors are verified. Shade v. Shinseki, 24 Vet. App. 110, at 120 (2010). Accordingly, the Board finds that the claim for service connection for a psychiatric disorder shall be reopened. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a psychiatric disorder, to include PTSD, and to include as secondary to military sexual assault, is granted. The appeal is granted to this extent only. 


REMAND

Claims
In a March 2010 statement, the Veteran claimed to have in-service stressors of being subjected to an attempted rape by his fellow soldiers and to various assaults by his fellow soldiers and his drill sergeant. He also reported that he had suffered other verbal and physical abuse. The Veteran further claims that he has had an eye disorder since service. In a March 2010 statement, he claimed that he was diagnosed with "snow blindness" in service. He also claims that he was treated for stomach trouble in service, which he later discovered was an ulcer.

Psychiatric disorder
In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.304(f)(3) places a heightened burden of notification on VA in claims for service connection for PTSD based on in-service personal assault. The Court stated that first, the RO must inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The Court further stated that a claimant should also be notified that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3). Second, VA must assist the claimant in the submission of alternative sources of evidence, by providing additional time for the claimant to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on the claimant's behalf. Id. at 335-336. Although the RO provided specific PTSD notice, including in February 2008 and February 2010, it did not provide the full notification outlined by the Court. This notification must be accomplished on remand.

With respect to personal assaults, 38 C.F.R. § 3.304(f) notes that for a PTSD claim  based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). As outlined in a July 2010 VA memorandum, the RO found that it was unable to obtain the Veteran's service personnel file for his Army National Guard Service. 

In his November 2010 VA examination, the Veteran claimed that he was attacked by a Drill Sergeant H. and that a Sergeant D. witnessed the event. The Board finds that report may possibly substantiate one of his claimed stressors. Additional development is necessary to inform the Veteran of the type of evidence he may submit and to allow the RO/AMC an opportunity to attempt to verify the claimed stressor. 

All Claims
In a March 2010 statement, the Veteran provided a list of VA and private medical facilities where he had been treated for claimed psychiatric, stomach and eye disorders.  The RO/AMC has not indicated that it has taken any action to obtain these records following the Veteran's report.   An attempt should be made to obtain copies of all records of pertinent medical treatment.

The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain. The RO/AMC should also document all its attempts to procure those authorized records in the claims file. Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem. 

In the March 2010 statement, the Veteran reported past treatment from 1) Mary Immaculate Hospital, 2) Queens Hospital Center (formerly Queens General), 3) Jamaica Hospital, 4) Rikers Island Medical Facility, 5) Minneola Correctional Facility and 6) Rochdale Village Hip Center. He also reported prior VA treatment at St. Albans, 23rd Street, Brooklyn, and Montrose VA hospitals, as well as the Torch Program at the Brooklyn VA.

The Board notes that some of the medical records identified by the Veteran in the March 2010 statement may have already been associated with the claims file in connection with his previously denied claims. Private medical records already associated with the claims file include records from Mary Immaculate Hospital, Jamaica Hospital, and Riker's Island.

The Board also notes that the last VA medical records associated with the claims file were from September 2010. The RO/AMC should obtain and associate with the claims file all outstanding VA medical records relating to the Veteran's claim. 

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3). At present, the record does not indicate that the claimant has received a full VA psychiatric examination that included consideration of all available records. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should contact the Veteran and ask that he identify the names and locations of all VA or private treatment received for his claimed conditions.    The RO/AMC should request that the Veteran provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain. The RO/AMC should also document all its attempts to procure those authorized records in the claims file. Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from September 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. The RO/AMC shall send the Veteran a letter informing him that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his account of an in-service assault, and suggest potential sources for such evidence. The letter shall also notify him that, alternatively, evidence of behavioral changes following the alleged in-service assault may constitute "credible supporting evidence of the stressor" under § 3.304(f)(3).

4. The RO/AMC shall take reasonable efforts to attempt to verify the Veteran's reported attack by Drill Sergeant H., which he claims was witnessed by a Sergeant D. Specifically, the RO/AMC should attempt to contact Sergeant D., if possible, to ask him if he has knowledge of the alleged stressor. 

The RO/AMC should also report the Veteran's contentions that he was attacked by his fellow service members and Drill Sergeant H. Any response of Sergeant D. should be associated with the claims folder.

5. Upon completion of the above, the RO/AMC should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)  If PTSD is diagnosed, under DSM IV criteria, the examiner shall specify which stressor or stressors was or were used as a basis for the diagnosis, whether the stressor is sufficient to produce a diagnosis of PTSD, and whether there is a link between current symptomatology and the averred in-service stressor found to be sufficient to produce the diagnosis of PTSD. 

c) If the examiner finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, the examiner should determine if it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's non-PTSD, psychiatric disorder(s) first manifested during active service or developed due to an aspect of service.

The term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the Veteran was treated for "unusual behavior" in service, per a July 1972 service treatment record 
* there are VA medical records, private medical records, and statements of record pertaining to psychiatric problems over the years

A complete rationale must be given for all opinions and conclusions expressed. The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

6. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought remains denied, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


